WiNsuow, O. J.
This is an appeal from a judgment of tbe circuit court for Buffalo county reversing an order of tbe county court of tbe same county and vacating a previous judgment of said county court.
It is unnecessary to state tbe facts in detail. There are two questions presented by tbe record, viz.: (1) Can tbe accounts of tbe guardian of an insane ward be adjusted by tbe county court after tbe decease of tbe ward in a proceeding to wbicb tbe guardian and tbe beir of tbe ward are tbe only parties, without any administration of tbe estate of tbe ward ? ('2) In such a proceeding can tbe county court render judgment directly in favor of tbe beir and against tbe guardian for tbe amount found due by tbe guardian to bis ward’s estate? Both of these questions must be answered in tbe negative. At tbe death of tbe "ward tbe powers of tbe guardian ceased, tbe real estate descended to tbe heirs of tbe ward and tbe personal property to bis personal representative (when appointed), in tbe same manner as if tbe ward bad been sane. Sec. 3988, Stats. (1898). It follows necessarily that until tbe appointment of an administrator there was no person to be accounted with. Tbe beir bad no title to tbe personal property, no authority to represent tbe estate, and was entitled to no judgment against .the guardian, however much tbe guardian may have been indebted to tbe estate. This was tbe view intimated, though not.decided, in Israel v. Silsbee, 57 Wis. 222, 15 N. W. 144, and was also tbe view taken by tbe circuit court.
There are no other questions of sufficient importance to require treatment.
By the Court. — Judgment affirmed.